Title: From Benjamin Franklin to David Barclay, 12 February 1781
From: Franklin, Benjamin
To: Barclay, David Junior


Dear Sir,
Passy, 12 February 1781.
I condole with you most sincerely on the loss of our dear friend Dr Fothergill. I hope that some one that knew him well, will do justice to his memory, by an account of his life and character. He was a great doer of good. How much might have been done, and how much mischief prevented, if his, your, and my joint endeavours, in a certain melancholy affair, had been attended to!!
With great respect and esteem, I am, &c.
B. Franklin.
